DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

2.	Authorization for this examiner’s amendment was given in a telephone interview with Christopher H. Bond on Thursday, December 31, 2020.

3.	Please amend claim as follows:

8. (Currently Amended) A vehicle display system for a vehicle, comprising: 
an outside camera configured to acquire a camera image by imaging outside scenery; 
a brightness sensor that detects an outside brightness of the outside scenery; 

 a memory that stores, as correction data, a correlation of a correction pixel value with respect to an imaging pixel value forming the camera image, the correction pixel value being converted from the imaging pixel value according to the outside brightness detected by the brightness sensor; and 
one or more processors collectively programmed to: 4CZB/Application No.: 16/541,059Docket No.: 4041J-003651-US-CO 
convert, based on the correction data stored in the memory, the imaging pixel value in the camera image acquired by the outside camera into the correction pixel value in accordance with the outside brightness detected by the brightness sensor, and control a light source luminance value of the head-up display in correspondence with the correction pixel value converted from the imaging pixel value .

Allowable Subject Matter


Claims 1-8 are allowed.

The following is an examiner’s statement of reasons for allowance:
Examiner has not discovered prior art which fully teaches the device recited in claim 1, either in a single reference or in an obvious combination of references.  The  a memory that stores, as correction data, a correlation of a correction pixel value with respect to an imaging pixel value, the correction pixel value being converted from the imaging pixel value forming the camera image  according to the outside brightness detected by the brightness sensor: a conversion block that converts, based on the correction data stored in the memory, the imaging pixel value the camera image acquired by the outside camera into the correction pixel value in accordance with the outside brightness detected by the brightness sensor; and a display control block that controls a light source luminance value of the head-up display in correspondence with the correction pixel value converted from the imaging pixel value by the conversion block. Therefore, claim 1 is allowed.  Claims 7 each ultimately depend from claim 1, and are therefore also allowed at least due to their respective dependencies from an allowable claim.
Independent claim 8 is allowed for the reasons set forth above for claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHIM MEROUAN whose telephone number is (571)270-5254.  The examiner can normally be reached on Monday to Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Mark Zimmerman can be reached on 571- 272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDERRAHIM MEROUAN/           Primary Examiner, Art Unit 2619